DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Status of the Claims
	The amendment filed on 10/26/2022 has been entered. Claims 1, 5-9 and 16 have been amended and claims 19-20 have been newly added. Thus claims 1-20 are currently pending.  
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: originally presented claims 1-18 are drawn to process for manufacturing 3-phenylpropan-1-ol whereas newly added claim 20 is drawn to product comprising nature derived 3-phenylpropan-1-ol.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1-19 are under current examination.

Withdrawn Objections and Rejections
Claim 16 has been amended to obviate the minor informalities and claims 9-11 are now rejected (see 112(a) rejection). Thus the objection to the claims has been withdrawn.
Claim 1 has been amended by canceling the step of obtaining the nature derived starting material and the step of concentrating the nature derived starting material. Thus the 103 rejection over Walter in view of Lee or Kim has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite the new limitation “converting cinnamaldehyde in the nature derived starting material to 3- phenylpropan-1-ol by a catalytic hydrogenation, wherein the nature derived starting material comprises not less than 80 wt.% of the cinnamaldehyde, and wherein the conversion yields a maximum of 0.5% 3-phenylpropyl-1-acetate and a maximum of 0.5% dihydroeugenol; and distilling the 3-phenylpropan-1-ol”. However, the instant specification appears devoid of such description regarding:
(a) obtaining a maximum of 0.5% 3-phenylpropyl-1-acetate and a maximum of 0.5% dihydroeugenol, when the nature derived starting material comprises the entire range of not less than 80 wt.% of the cinnamaldehyde;
(b) obtaining both 3-phenylpropyl-1-acetate and dihydroeugenol at a yield of a maximum of 0.5% and a maximum of 0.5%, respectively; and 
(c) obtaining 3-phenylpropyl-1-acetate and dihydroeugenol at a yield of a maximum of 0.5% and a maximum of 0.5%, respectively prior to the distillation step of the 3-phenylpropan-1-ol.
 The specification fails to disclose either explicitly or implicitly, the newly introduced limitation. 
Regarding (a), the specification sets forth in the table of page 15 product fractions 1-12 comprising 3-phenylpropyl-1-acetate as a byproduct with specific weight percent including less than 0.5% (0.38% and below). Furthermore, the specification describes that the above fractions 1-12 are obtained from fractions 6-10 containing 91.63% and above of nature derived cinnamaldehyde (page 14, line 15) but not from nature derived starting material comprising the entire range of not less than 80 wt% of cinnamaldehyde as now claimed. The same rationale applies with respect to dihydroeugenol in view of the table on page 17. The claimed nature derived starting material comprising the entire range of not less than 80 wt% of cinnamaldehyde has not been described in producing dihydroeugenol with a yield at a maximum of 0.5% (see the composition of the cinnamaldehyde fractions used on page 16, line 4).
Regarding (b), the specification describes obtaining either 3-phenylpropyl-1-acetate as byproduct or dihydroeugenol as a byproduct (see tables on pages 15 and 17) but fails to disclose obtaining a mixture of 3-phenylpropyl-1-acetate and dihydroeugenol as byproducts.
Regarding (c), tables on pages 15 and 17 of the specification set forth product compositions that comprise 3-phenylpropyl-1-acetate or dihydroeugenol as byproduct at a yield of less than 0.5% after conducting fractional distillation but not prior to the distillation step as instantly claimed.
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession the newly introduced limitation addressed in the above sections (a)-(c). 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
Claims 2-19 also introduce new matter for depending on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation cited in the Office Action 03/08/2022; cited paragraphs in the rejection are from the translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation cited in the Office Action 03/08/2022; cited paragraphs in the rejection are from the translation) in view of Lee (Lee, H-S. “Anticoagulant Properties of the Active Compound Derived from Cinnamomum cassia Bark” Food Sci. Biotechnol. Vol. 16, No. 2, pp. 218 - 222 (2007); cited in Office Action 08/16/2022) or in view of Kim (Kim, H-O. et al. “Inactivation of Escherichia coli O157:H7 by cinnamic aldehyde purified from Cinnamomum cassia shoot” Food Microbiology 21 (2004) 105–110; cited in Office Action 08/16/2022).
	Regarding claims 1-2, Walter teaches a process for manufacturing 3-phenylpropan-1-ol from cinnamaldehyde ([0014]-[0015]) and exemplifies the use of cinnamaldehyde with a purity of 99.5% and 99.2% as determined by GC (Examples 1-2 on page 6). Walter further teaches distilling 3-phenylpropan-1-ol ([0029])
Regarding claims 1-4, the claim language “nature derived” does not appear to impart distinctive structural characteristic to the final product, i.e. starting material comprising not less than 80 wt% of cinnamaldehyde.  See MPEP § 2113:
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
Hence, the claim limitation “nature derived” and any limitations that further limit “nature derived” are not given patentable weight in the absence of active steps to obtain the claimed cinnamaldehyde from nature. In this instance, the cinnamaldehyde in examples 1-2 of Walters, with a purity of 99.5% and 99.2% as determined by GC, anticipate the claimed cinnamaldehyde in the absence of any evidence to the contrary. Furthermore, both Walter and the claimed invention obtain the same 3-phenylpropan-1-ol as the product and thus the claimed nature derived cinnamaldehyde does not appear to have any impact on the outcome of the reaction product when compared to the cinnamaldehyde of Walter. 
	Regarding claims 1, 8 and 19, Walter is silent that the conversion step yields a maximum of 0.5% 3-phenylpropyl-1-acetate and a maximum of 0.5% dihydroeugenol (claim 1); a max. 0.5 % cinnamaldehyde, a max. 0.5% cinnamyl alcohol, a max. 0.5% 0.5% 3-cyclohexylpropan-ol or combination thereof (claim 8); and a maximum of 0.1% 3-phenylpropyl-1-acetate and a maximum of 0.1% dihydroeugenol (claim 19). However, since both Walter and the claimed invention use the same starting material comprising cinnamaldehyde and the same process step in converting cinnamaldehyde to 3-phenylpropan-1-ol, the claimed yield of each is anticipated in Walter. See MPEP § 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, even though the instant claim is drawn to nature derived cinnamaldehyde and Walter does not specify the source of cinnamaldehyde, obtaining cinnamaldehyde from nature does not appear to have an impact on the final outcome of cinnamaldehyde product. The instant claim recites that the nature derived comprises not less than 80 wt% cinnamaldehyde and similarly Walter exemplifies the use of cinnamaldehyde with a purity of 99.5% and 99.2% as determined by GC, which is the same as the claimed cinnamaldehyde  (Examples 1-2 on page 6).
	Regarding claim 6, Walter teaches that the catalyst comprises nickel ([0015]).
	Regarding claim 7, Walter teaches that the hydrogenation reaction is conducted under the hydrogen pressure of 1 to 100 bar ([0024]).
	Regarding claim 12, Walter teaches that the distillation obtains 3-phenylpropan-1-ol at a purity of 99.5% and 99.6% (Examples 1-2 on page 6).
	Regarding claims 13-14, Walter is silent that the obtained 3-phenylpropan-1-ol is free of fragrance allergens listed in Annex III of the European Cosmetic Regulation and that is has an odor comparable to 3-phenylpropan-1-ol produced from petrochemical raw materials. However, in view of the rationale set forth above, since Walter teaches the same cinnamaldehyde and the same process step as instantly claimed, it is anticipated for Walter’s 3-phenylpropan-1-ol to be free of fragrance allergens listed in Annex III of the European Cosmetic Regulation and to have an odor comparable to 3-phenylpropan-1-ol produced from petrochemical raw materials.
	Regarding claims 15-16, Walter teaches that 3-phenylpropan-1-ol product is used primarily as fragrances, in perfume compositions, perfume oils or fragrance compositions ([0030]). Walter is silent that the perfume oils or fragrance compositions are self-preserved due to the presence of the 3-phenylpropan-1-ol. However, because Walters uses the same 3-phenylpropan-1-ol as claimed in the same application as claimed, the claimed self-preserving is also anticipated in Walters. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01).

	Regarding claims 1-4, in the event Applicant presents evidence that deriving cinnamaldehyde from nature imparts structural difference on the final outcome of cinnamaldehyde when compared to that of Walter, the examiner presents Wong to cure the deficiency of Walter.
	Regarding claims 1-4, Wong teaches isolation of cinnamaldehyde using steam distillation of essential oil from cinnamon bark to obtain a purity of cinnamaldehyde of greater than 94% as determined by HPLC (see Table 2 on page 40). 
	Both Walter’s and Wong’s cinnamaldehyde have comparable purity and hence a simple substitution of Wong’s nature derived cinnamaldehyde in place of Walter’s cinnamaldehyde and conducting the reaction of Walter, a skilled artisan would have a reasonable expectation of success in yielding nothing more than the predictable 3-phenylpropan-1-ol.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 3-phenylpropan-1-ol from nature derived starting material by converting cinnamaldehyde in the nature derived starting material to 3- phenylpropan-1-ol by a catalytic hydrogenation, wherein the nature derived starting material comprises not less than 80 wt.% of the cinnamaldehyde, and wherein the conversion yields a maximum of 0.5% 3-phenylpropyl-1-acetate and a maximum of 0.5% dihydroeugenol; and distilling the 3-phenylpropan-1-ol in view of Walter and Lee or in view of Walter and Kim.

Response to Arguments
	Applicant disagrees by the Office Action’s statement of “obtaining cinnamaldehyde from nature does not appear to have an impact on the final outcome of cinnamaldehyde product” by arguing that nature derived cinnamaldehyde requires extensive purification process to obtain pure cinnamaldehyde. Applicant argues that both Lee and Kim teach obtaining pure cinnamaldehyde after undergoing extensive purification steps. Applicant further argues that the presence of difficult to separate compounds in natural extracts alter the odor profile and/or are allergens and that much higher yields of natural 3-phenylpropan-1-ol are obtained with adequate olfactory profile and that it is unclear from the prior art which purified cinnamaldehyde fractions would result in natural 3-phenylpropan-1-ol with odor profile comparable to the synthetic variant.
The examiner disagrees. Applicant is arguing limitations which are not claimed, i.e. purification steps to obtain cinnamaldehyde. The limitation that is given weight in the claims is the cinnamaldehyde as the starting material and its purity of no less than 80 wt%. Walter teaches the starting material that reads on the claimed one. Furthermore, Applicant fails to provide evidence that the claimed nature derived imparts distinctive structural characteristic to the final product, i.e. starting material comprising not less than 80 wt% of cinnamaldehyde. Applicant presents arguments that the nature derived cinnamaldehyde is different from synthetic cinnamaldehyde and that the nature derived cinnamaldehyde obtains 3-phenylpropan-1-ol are obtained with adequate olfactory profile. However, evidence has not been presented to show the criticality of using nature derived cinnamaldehyde as a starting material over using synthetic cinnamaldehyde. What are the effects on the final 3-phenylpropan-1-ol product obtained when nature derived cinnamaldehyde is used as the starting material and how are the effects critical when compared to using the synthetic cinnamaldehyde?  Both Walter and the claimed invention obtain the same 3-phenylpropan-1-ol as the product and that the claimed nature derived cinnamaldehyde does not appear to have any impact on the outcome of the reaction product when compared to the cinnamaldehyde of Walter absent evidence to the contrary.
In view of the foregoing, the claimed invention is anticipated by Walter.

Allowable Subject Matter
	The subject matter of claims 9-11 appears to be free of prior art and claims 17-18 are allowed. The closest prior art reference is Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation cited in the Office Action 03/08/2022). The teachings of Walter have been set forth above but the reference fails to teach or suggest purification of the 3-phenylpropan-1-ol by alkaline water extraction before conducting distillation of 3-phenylpropan-1-ol, wherein the extraction is carried out with alkaline water solution. 
Accordingly, prior art references neither anticipate nor reasonably make obvious claims 9-11 and 17-18. 

	Conclusion
	Claims 1-16 and 19 are rejected and claims 17-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759